PER CURIAM.
In this workers’ compensation case, Claimant appeals from an order of the Judge of Compensation Claims (JCC) denying permanent total disability benefits. Although the JCC erred in finding the claim was barred by the doctrines of res judicata and law of the case, we nevertheless affirm the order on the merits because the JCC properly found Claimant failed to satisfy the five-step sequential inquiry used to establish catastrophic injury under section 440.15(l)(b), Florida Statutes. See, e.g., Butler v. City of Jacksonville, 980 So.2d 1250, 1252 (Fla. 1st DCA 2008).
AFFIRMED.
KAHN, THOMAS, and ROWE, JJ., concur.